DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrier et al. (US 6,237,698)

As to Claim 1, Carrier discloses an electrical consumer system comprising: an electrical consumer with a first mating interface and a first plurality of electrical contacts (Figure 1); a removable battery pack including a second mating interface and a second plurality of electrical contacts, the second mating interface configured to removably mate with the first mating interface such that the second plurality of contacts contact the first plurality of contacts (Column 2, lines 32-40), wherein at least one of the first and second mating interfaces includes a temperature sensor configured to detect at least one of a temperature of the at least one of the first and second mating interfaces, and a temperature of the first or second electrical contacts of the at least one of the first and second mating interfaces (Column 5, line 37 – Column 6, line 16).
As to Claim 2, Carrier discloses the electrical consumer system according to claim 1, wherein: the temperature sensor is configured to detect a contact, of the first or second electrical contacts of the at least one of the first and second mating interfaces, which is configured as an energy supply contact (Column 5, lines 1-25).

As to Claim 3, Carrier discloses the electrical consumer system according to claim 1, wherein: the temperature sensor is directly connected to an electrically conductive part of a contact of the first or second electrical contacts of the at least one of the first and second mating interfaces in a thermal manner (Column 5, lines 1-25).

As to Claim 4, Carrier discloses the electrical consumer system according to claim 3, wherein: the temperature sensor is directly connected to one of a contact tab, a tulip contact, and a contact pin of the contact of the first or second electrical contacts of the at least one of the first and second mating interfaces in the thermal manner (Column 5, lines 1-25).

As to Claim 11, Carrier discloses the electrical consumer system according to claim 3, further comprising: a monitoring unit configured to determine at least one of a state of a surface parameter of the contact which is thermally connected to the temperature sensor, and a degradation state of the at least one of the first and second mating interfaces using the detected temperature (Column 1, line 18 – Column 2, line 24).
As to Claim 12, Carrier discloses the electrical consumer system according to claim 11, wherein the monitoring unit is configured to determine the at least one of the state of a surface parameter and the degradation state of the at least one of the first and second mating interfaces using at least one of a level, a duration, and an accumulation of the detected temperature (Column 1, line 18 – Column 2, line 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al..

As to Claim 5, Carrier discloses the electrical consumer system according to claim 3, but does not expressly disclose wherein: the contact includes at least one of a cable lug and a fastening element for the cable lug; and the temperature sensor is directly connected to the at least one of the cable lug and the fastening element for the cable lug.  However, the Examiner takes official notice that cable lug is well known in the art, and it would only require one having routine skill in the art to use a cable lug to secure a cable to contact points.

As to Claim 6, Carrier discloses the electrical consumer system according to claim 5, but does not expressly disclose wherein: the temperature sensor is directly connected to the fastening element for the cable lug; and the fastening element is one of a screw element and a threaded sleeve. However, the Examiner takes official notice that cable lug and threat sleeves are well known in the art, and it would only require one having routine skill in the art to use a cable lug to secure a cable to contact points.

As to Claim 7, Carrier discloses the electrical consumer system according to claim 1, but does not expressly disclose wherein the temperature sensor is configured as one of an NTC resistor, a Type K thermocouple, and a PT100 element.  However, the Examiner takes official notice that these are well known temperature sensors, and one having ordinary skill in the art at the time of this invention would look to use one of these sensors are they are commonly used and readily available.

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al in view of Singer et al. (USPUB 2020/0251915).

As to Claim 8, Carrier discloses the electrical consumer system according to claim 1, but does not expressly disclose further comprising: an indicator configured to signal in response to information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value.  Singer discloses an indicator configured to signal in response to information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value (Paragraph 31).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Singer and provide Carrier’s device with an indicator to allow for the sensor data to be known by the user.

As to Claim 9, Carrier discloses the electrical consumer system according to claim 1, but does not expressly disclose further comprising: a communication interface configured to transmit to an external data processing device information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value.  Singer a communication interface configured to transmit to an external data processing device information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value (Paragraph 31 and 36).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Singer and provide Carrier’s device a communication interface in order to allow for data to be transmitted to an external control or interface.

As to Claim 10, Carrier discloses the electrical consumer system according to claim 1, but does not further comprising: an indicator configured to signal in response to information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value; and a communication interface configured to transmit to an external data processing device the information regarding the temperature value sensed by the temperature sensor which exceeds the temperature limit value.  Singer discloses an indicator configured to signal in response to information regarding a temperature value sensed by the temperature sensor which exceeds a temperature limit value; and a communication interface configured to transmit to an external data processing device the information regarding the temperature value sensed by the temperature sensor which exceeds the temperature limit value (Paragraph 31 and 36).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Singer and provide Carrier’s device a communication interface in order to allow for data to be transmitted to an external control or interface.

As to Claim 13, Carrier discloses the electrical consumer system according to claim 1, but does not expressly disclose wherein the removable battery pack further comprises: a monitoring unit configured to evaluate the detected temperature, and send information regarding an exceedance of a temperature limit value by the detected temperature to at least one of an indicator, a communication interface, and a contact configured as one of a signal contact and data contact of the electromechanical interface.  Singer discloses a monitoring unit configured to evaluate the detected temperature, and send information regarding an exceedance of a temperature limit value by the detected temperature to at least one of an indicator, a communication interface, and a contact configured as one of a signal contact and data contact of the electromechanical interface (Paragraph 31 and 36).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Singer and provide Carrier’s device a communication interface in order to allow for data to be transmitted to an external control or interface.

As to Claim 14, Carrier discloses the electrical consumer system according to claim 1, but does not expressly disclose wherein the electrical consumer further comprises: a monitoring unit configured to at least one of 1) evaluate the detected temperature and reduce or interrupt a discharge current of the removable battery pack in response to an exceedance of a temperature limit value by the detected temperature, and 2) reduce or interrupt the discharge current of the removable battery pack in response to temperature information received from the removable battery pack.  (Paragraph 31 and Paragraphs 7-8).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Singer and provide Carrier’s device a control system to stop the discharge of the battery when the temperature is out of range in order to protect the device and battery pack from damage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT GRANT/Primary Examiner, Art Unit 2859